The opinion of the court was delivered by
Coulter, J.
The law as stated and stoutly contended for by the counsel for plaintiff in error is unquestionable, to wit, that in all real contracts where the title to land may come in question, directly, collaterally, or incidentally, as part of the contract sued upon, a justice of the peace has no jurisdiction. The point here is whether it applies to the case on hand.
The contract between Helfenstein and Hurst related to a judgment, and its transfer or payment. It was, to be sure, a lien on the land of Hauss; and as such, both parties regarded it and dealt for it. After the sale of Hauss’s estate by the sheriff, the title to the land never could have come in question on that contract—never did come in question on any account. It is true that it was agreed, as an incident to the 'purchase of Hurst’s judgment, that if Hauss in three years became able to refund to Helfenstein the purchase-money and to pay Hurst’s judgment in full, that in such case he wa.s to get back the land. But still he was bound to pay the Hurst judgment. Helfenstein agreed to pay part of Hurst’s judgment, as the amount of sale did not reach it.
Helfenstein has the land, no person ever questioned the title, and he must pay Hurst what he agreed to pay him for his judgment, according to the contract, which was not a real contract, but a contract to buy and sell a judgment, without regard to or stipulation about title.
Judgment affirmed.